UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-4236


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAMRAN REZAPOUR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cr-00215-FDW-1)


Submitted:   April 28, 2016                   Decided:   May 11, 2016


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George J.F. Werner, Ybor City, Florida, for Appellant.       Jill
Westmoreland Rose, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Kamran Rezapour waived indictment and pled guilty to one

count of wire fraud and two counts of selling misbranded drugs.

The     district          court      sentenced          Rezapour       to     108     months’

imprisonment.             On appeal, Rezapour argues the district court

erred    in     accepting      his      plea     because      the     factual       basis   was

insufficient         to    support      his     wire    fraud    conviction,         and    that

counsel was ineffective.                We affirm.

        Because Rezapour did not seek to withdraw his guilty plea,

we review the sufficiency of the factual basis of the plea for

plain error.         See United States v. Sanya, 774 F.3d 812, 815 (4th

Cir. 2014).          “Thus, we may reverse only on a finding that (1)

there     was    error,       (2)       that     was    plain,      (3)     that     affected

substantial       rights,         and     (4)        that    seriously      affected        the

fairness,        integrity,          or        public       reputation        of     judicial

proceedings.”             United States v. Moore, 810 F.3d 932, 939 (4th

Cir. 2016) (alterations and internal quotation marks omitted).

The requirement that a plea be supported by a factual basis

“ensures      that    the    court      make     clear      exactly    what     a   defendant

admits to, and whether those admissions are factually sufficient

to constitute the alleged crime.”                       United States v. Moussaoui,

591 F.3d 263, 299-300 (4th Cir. 2010) (quoting United States v.

DeFusco, 949 F.2d 114, 120 (4th Cir. 1991)).                            “The trial court

has wide discretion when determining whether a factual basis

                                                 2
exists” and “need only be subjectively satisfied that there is a

sufficient factual basis for a conclusion that the defendant

committed all of the elements of the offense.”                                   Id. at 300

(alterations and internal quotation marks omitted).

       “[T]o convict a person of . . . wire fraud, the government

must show that the defendant (1) devised or intended to devise a

scheme    to    defraud      and   (2)    used      . . .       wire    communications         in

furtherance of the scheme.”                    United States v. Wynn, 684 F.3d

473, 477 (4th Cir. 2012).                 The first element of this offense

requires       that   the    defendant        possess       “the      specific       intent   to

deprive one of something of value through a misrepresentation or

other     similar       dishonest        method.”               Id.      at     478.          The

misrepresentation           must   also       be    material,          that    is,     it   must

“ha[ve] a       natural      tendency     to       influence,      or    [be]    capable       of

influencing its target.”              Id. at 479 (internal quotation marks

omitted).

       At the plea hearing, the Government explained the elements

of wire fraud, and Rezapour testified that he understood them

and     that    he    was    guilty      of     this      offense.            Rezapour       also

stipulated to a factual basis that contained facts indicating

that    he     used   the    internet     to       induce       potential      customers       to

purchase his products by misrepresenting those products as “all

natural”       and    free    from       the       side    effects       of     prescription

medication.            Although       Rezapour            now      argues       that        these

                                               3
misrepresentations were not material, this claim is belied by

the factual stipulation accompanying his plea, which indicates

that his advertising touted the supposed “all natural” nature of

his products as a major reason to purchase them rather than

their       prescription       counterparts.            The     factual        basis      also

described the deceptive means by which Rezapour and his supplier

smuggled these ingredients into the United States, indicating

that       Rezapour    was     aware    of    their    nature.         Accordingly,         we

conclude       that    the     district       court    did     not    err,     plainly      or

otherwise,       in     finding        that    the     factual        basis      adequately

supported Rezapour’s plea. *

       Rezapour       also     argues    that       counsel    was     ineffective         for

failing to conduct an adequate investigation and by giving him

erroneous       advice       regarding        his     guilty    plea.            Unless     an

attorney’s ineffectiveness conclusively appears on the face of

the    record,      ineffective        assistance      claims        are   not    generally

addressed      on     direct    appeal.        Instead,       such    claims     should     be

       *
       To the extent Rezapour argues that the district court was
required to weigh the underlying evidence rather than accept his
admissions as true, this argument is meritless. See United
States v. Carr, 271 F.3d 172, 178-79 n.6 (4th Cir. 2001) (“The
court need not satisfy itself that a jury would find the
defendant guilty, or even that defendant is guilty by a
preponderance of the evidence.   The district court must assure
itself simply that the conduct to which the defendant admits is
in fact an offense under the statutory provision under which he
is pleading guilty.” (internal quotation marks and citation
omitted)).



                                               4
raised in a motion brought pursuant to 28 U.S.C. § 2255 (2012),

in order to permit sufficient development of the record.                United

States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                The

present record does not indicate that counsel was ineffective.

Accordingly, we conclude that Rezapour’s ineffective assistance

claims should be raised, if at all, in a § 2255 motion.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5